DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “vessel” within the claims is understood from the specification to mean a “vehicle” and more specifically a marine vehicle (e.g. boat or ship) as per ¶ [0002] of the disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung (KR 10-20110048214 A), cited in the IDS filed 01/11/2022. A translation is provided.
Regarding claims 1 and 12, Samsung discloses a method of operating a vessel with a hull and a deck (¶ [0001], the device is for ship vessels), comprising: providing hydrogen or a fuel mixture comprising hydrogen and a hydrocarbon fuel (Fig. 1 and ¶ 27, a gaseous fuel tank 100 is included for gaseous fuel and a hydrogen fuel tank 180 as per ¶ 22) to a power generator disposed on the vessel; and providing power from the power generator to an electrical load of the vessel (¶ 12, the system produces electric power).
Regarding claim 2, Samsung discloses the method of claim 1, wherein the hydrogen is stored on the vessel (¶ 22 and Fig. 1, a hydrogen storage tank 180 is included).
Regarding claim 3, Samsung discloses the method of claim 1, further comprising generating the hydrogen on the vessel using electrolysis (¶ 22, an electrolysis device 160 is included).
Regarding claim 4, Samsung discloses the method of claim 3, wherein: the step of generating the hydrogen on the vessel comprises using solid oxide electrolysis cells to generate the hydrogen from water; and the solid oxide electrolysis cells are powered by the power generator (¶ 26, an oxide fuel cell may produce power from hydrogen and from power and hydrogen produced by the internal combustion engine 120 as per ¶ 22).
Regarding claims 5 and 16, Samsung discloses the method of claim 1, wherein the power generator comprises a solid oxide fuel cell power generation system and the vessel comprises a marine vessel (¶ 26, an oxide fuel cell may produce power from hydrogen).
Regarding claim 6 and 16, Samsung discloses the method of claim 1, wherein the power generator comprises a gas turbine or a reciprocating piston engine (¶ 22, an engine is included).
Regarding claim 7, Samsung discloses the method of claim 1, wherein the power generator is operated using the fuel mixture (¶ 27 and ¶ 28, a fuel cell may use both the hydrocarbon fuel and the hydrogen).
Regarding claim 13, Samsung discloses the vessel of claim 12, further comprising: a hydrogen generator electrically connected to the power generator and configured to generate the hydrogen; and a hydrogen inlet conduit which connects an outlet of the hydrogen generator to an inlet of the hydrogen tank (¶ 36-38, the hydrogen is generated electrically and sent to a tank 180).
Regarding claim 17, Samsung discloses the vessel of claim 12, further comprising a hydrocarbon fuel tank (Fig. 1, tank 100).
Regarding claim 20, Samsung discloses the vessel of claim 12, further comprising an energy storage device electrically connected to a power bus connecting the power generator and the electrical load (¶ 22, battery 130 is included with a distributor 140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung.
Regarding claim 8, Samsung discloses the method of claim 7, but fails to disclose the fuel mixture comprises from 10 to 90 volume percent hydrogen, and from 10 to 90 volume percent of the hydrocarbon fuel; and the hydrocarbon fuel comprises natural gas.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the systems with a mixture of between 10-90% of hydrocarbon fuels and hydrogen fuels since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the system of Samsung discloses making use of a fuel mixture, but fails to disclose the specific mixture percentages, and therefore it would have been obvious through routine experimentation to find the optimum value of mixtures.
Regarding claim 14, Samsung discloses the vessel of claim 13, but fails to disclose wherein the hydrogen generator comprises solid oxide electrolysis cells.
Samsung for its part fails to disclose the specific type of electrolysis cells it uses. However, it must use some type of cell. It is sufficiently old and well-known in the art to use solid oxide type cells that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system of Samsung to include such a cell type as it would have provided a known, inexpensive (relatively), and easily acquired system for producing hydrogen with the power provided.

Claim(s) 9-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Bugsch (EP 3106638 A1). 
Regarding claims 9 and 18, Samsung discloses the method of claims 7 and 17, including a fuel distributor 110, battery 130 with power distributor 140, wherein the system can modify the load and fuel supply mixture according to a determined demand of power generation (¶ 14), but it fails to disclose determining a carbon emission limit applicable to the vessel based on a present location of the vessel and calculating a hydrogen to hydrocarbon ratio based on the carbon emission limit.
Bugsch discloses using a controller to automatically determine emission limit values dependent on a vehicles present location (¶ [0011]). This system allows for modification of the engine operation characteristics to alter emissions (¶ [0017] and [0018]). This system allows for an engine to operate within the emission limits of its current location while lowering fuel costs (¶ [0004] and [0007]).
Regarding claim 10, Samsung discloses the method of claim 9, further comprising using electrical power stored onboard of the vessel to reduce the power demand magnitude of the electrical load prior to the calculating a hydrogen to hydrocarbon ratio (¶ 19, a hybrid system uses a battery for electrical power).
Regarding claims 11 and 19, Samsung discloses the method of claim 9, but fails to disclose wherein the calculating the hydrogen to hydrocarbon ratio comprises: calculating a maximum amount hydrocarbon fuel that may be used by the power generator without carbon emissions of the power generator exceeding the carbon emission limit and a corresponding hydrocarbon power output of the power generator; and calculating an amount of hydrogen required to increase the power output of the power generator by an amount equal to a difference between the hydrocarbon power output and the power demand magnitude of the electrical load.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the systems with a mixture of between 10-90% of hydrocarbon fuels and hydrogen fuels since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the system of Samsung discloses making use of a fuel mixture, but fails to disclose the specific mixture percentages, and therefore it would have been obvious through routine experimentation to find the optimum value of mixtures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747